DETAILED ACTION
This office action is a response to the application 17/447,188 filed on September 8, 2021.
Claims 21-40 are pending.
Claims 21-25 and 30-36 are rejected.
Claims 26-29 and 37-40 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2021 and March 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 25 and 30-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson “Feasibility and benefits of mode 2 enhancements for inter-UE coordination”, 3GPP TSG-RAN WG1 Meeting #102-e, R1-2006445, cited in the IDS, in view of Sarkis et al. U.S. Patent Application Publication 2022/0030603, hereinafter Sarkis.

Regarding Claim 21, Ericsson discloses a first user equipment (UE) in a communication system (Introduction Section 1 and 2.1; Figure 1), the first UE comprising: 
a transceiver configured to receive, from a second UE, information indicating a first reserved resource for a physical sidelink shared channel (PSSCH) of the second UE via a physical sidelink control channel (PSCCH) (Section 2.1, 2.2 and 3 Inter-UE coordination where a UE (e.g. UE A) can send a coordination message indicating a set of resources which other UE (e.g., UE-B) can take into account while performing resource selection for its own transmission); 
and a processor operably coupled to the transceiver, the processor configured to identify whether a conflict occurs on the first reserved resource (Section 2.2, 3.3 and 4; Inter-UE coordination mechanisms for preventing persistent collisions between UEs; Reselection, re-evaluation and pre-emptition procedures; Excluding resources during sensing based on inter-UE coordination messages received from other UEs; Collision detection of Figure 2). 
wherein the transceiver is further configured to transmit, to the second UE, conflict information indicating that the conflict occurs on the first reserved resource (Section 2-4 detail various inter-UE coordination message and trigger situations where each UE may transmit a message including a condition based trigger if certain conditions are met such as if a potential collision is detected or periodically indicating potential conflict information).
Ericsson discloses inter-UE coordination where a first UE and a second UE exchange resource reservation information and identify conflicts but fails to disclose wherein the transceiver is further configured to transmit, to the second UE, conflict information indicating that the conflict occurs on the first reserved resource via a physical sidelink feedback channel (PSFCH), based on the identification.
However, Sarkis more specifically teaches wherein the transceiver is further configured to transmit, to the second UE, conflict information indicating that the conflict occurs on the first reserved resource via a physical sidelink feedback channel (PSFCH), based on the identification (Figure 1, 2, 4 and 7; Paragraph [0045-0048, 0094 and 0113-0114] The first UE may map the resource collision indication to a sidelink resource that is not associated with feedback regarding a transmission (e.g., a data transmission) with the aggressor reservation or the victim resource. For example, the collision indication signal may be mapped to PSFCH resources not used for sidelink feedback of a PSCCH or a PSSCH involved in the collision. For example, the collision indication signal may be mapped to PSFCH resources used for sidelink feedback of a PSCCH or a PSSCH involved in the collision).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson with the teachings of Sarkis. Sarkis provides a solution which enables improving spectral efficiency, lowering costs, improving services, making use of new-spectrum, and better integrating with other open standards using orthogonal frequency division multiplexing (OFDM) using a cyclic prefix (CP-OFDM). The method allows a user equipment (UE) to transmit or receive the resource collision indication or the other communication based on priority rules in an efficient manner (Sarkis Abstract; Paragraph [0002-0009 and 0089]).

Regarding Claim 22, Ericsson in view of Sarkis disclose the first UE of Claim 21. Ericsson in view of Sarkis further disclose wherein the conflict occurs on the first reserved resource in response to the first reserved resource being overlapped, in time, with a resource for transmission of the first UE (Ericsson Section 2 and 4 overlap and collisions between UEs; Sarkis Paragraph [0076-0078 and 0081-0091] In some aspects, a collision or conflict may involve a full overlap in frequency between resources (e.g., between two resources). Alternatively, a collision or conflict may involve a partial overlap in frequency between resources. The sidelink resource may be in conflict in a time domain and/or in a frequency domain). 

Regarding Claim 25, Ericsson in view of Sarkis disclose the first UE of Claim 21. Ericsson in view of Sarkis further disclose wherein the transceiver is further configured to receive, from the second UE, the PSSCH of the second UE on a resource re-selected by excluding the first reserved resource based on the conflict information (Ericsson Section 2-5 Excluding resources during sensing based on inter-UE coordination messages received from other UEs; Sarkis Paragraph [0099-0107] Resolving collision).

Regarding Claim 30, Ericsson disclose a second user equipment (UE) in a communication system (Introduction Section 1 and 2.1; Figure 1), the second UE comprising: 
a processor configured to: identify a first reserved resource for a physical sidelink shared channel (PSSCH) of the second UE  (Section 2.1, 2.2 and 3 Inter-UE coordination where a UE (e.g. UE A) can send a coordination message indicating a set of resources which other UE (e.g., UE-B) can take into account while performing resource selection for its own transmission); 
and a transceiver operably coupled to the processor, the transceiver configured to: transmit, to a first UE, information indicating the first reserved resource for the PSSCH of the second UE via a physical sidelink control channel (PSCCH) (Section 2.1, 2.2 and 3 Inter-UE coordination where a UE (e.g. UE A) can send a coordination message indicating a set of resources which other UE (e.g., UE-B) can take into account while performing resource selection for its own transmission; Section 2.2, 3.3 and 4; Inter-UE coordination mechanisms for preventing persistent collisions between UEs; Reselection, re-evaluation and pre-emptition procedures; Excluding resources during sensing based on inter-UE coordination messages received from other UEs; Collision detection of Figure 2);, 
and receive, from the first UE, conflict information indicating that a conflict occurs on the first reserved resource (Section 2-4 detail various inter-UE coordination message and trigger situations where each UE may transmit a message including a condition based trigger if certain conditions are met such as if a potential collision is detected or periodically indicating potential conflict information).
Ericsson discloses inter-UE coordination where a first UE and a second UE exchange resource reservation information and identify conflicts but fails to disclose receiving, from the first UE, conflict information indicating that a conflict occurs on the first reserved resource via a physical sidelink feedback channel (PSFCH).
However, Sarkis more specifically teaches receiving, from the first UE, conflict information indicating that a conflict occurs on the first reserved resource via a physical sidelink feedback channel (PSFCH) (Figure 1, 2, 4 and 7; Paragraph [0045-0048, 0094 and 0113-0114] The first UE may map the resource collision indication to a sidelink resource that is not associated with feedback regarding a transmission (e.g., a data transmission) with the aggressor reservation or the victim resource. For example, the collision indication signal may be mapped to PSFCH resources not used for sidelink feedback of a PSCCH or a PSSCH involved in the collision. For example, the collision indication signal may be mapped to PSFCH resources used for sidelink feedback of a PSCCH or a PSSCH involved in the collision).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson with the teachings of Sarkis. Sarkis provides a solution which enables improving spectral efficiency, lowering costs, improving services, making use of new-spectrum, and better integrating with other open standards using orthogonal frequency division multiplexing (OFDM) using a cyclic prefix (CP-OFDM). The method allows a user equipment (UE) to transmit or receive the resource collision indication or the other communication based on priority rules in an efficient manner (Sarkis Abstract; Paragraph [0002-0009 and 0089]).

Regarding Claim 31, Ericsson in view of Sarkis disclose the second UE of Claim 30. Ericsson in view of Sarkis further disclose wherein the transceiver is further configured to transmit, to the first UE, the PSSCH of the second UE on a resource re-selected by excluding the first reserved resource based on the conflict information (Ericsson Section 2-5 Excluding resources during sensing based on inter-UE coordination messages received from other UEs; Sarkis Paragraph [0099-0107] Resolving collision).

Regarding Claim 32, Ericsson discloses a method performed by a first user equipment (UE) in a communication system (Introduction Section 1 and 2.1; Figure 1), the method comprising: 
receiving, from a second UE, information indicating a first reserved resource for a physical sidelink shared channel (PSSCH) of the second UE via a physical sidelink control channel (PSCCH) (Section 2.1, 2.2 and 3 Inter-UE coordination where a UE (e.g. UE A) can send a coordination message indicating a set of resources which other UE (e.g., UE-B) can take into account while performing resource selection for its own transmission);
identifying whether a conflict occurs on the first reserved resource (Section 2.2, 3.3 and 4; Inter-UE coordination mechanisms for preventing persistent collisions between UEs; Reselection, re-evaluation and pre-emptition procedures; Excluding resources during sensing based on inter-UE coordination messages received from other UEs; Collision detection of Figure 2); 
and transmitting, to the second UE, conflict information indicating that the conflict occurs on the first reserved resource (Section 2-4 detail various inter-UE coordination message and trigger situations where each UE may transmit a message including a condition based trigger if certain conditions are met such as if a potential collision is detected or periodically indicating potential conflict information).
Ericsson discloses inter-UE coordination where a first UE and a second UE exchange resource reservation information and identify conflicts but fails to disclose wherein the transceiver is further configured to transmit, to the second UE, conflict information indicating that the conflict occurs on the first reserved resource via a physical sidelink feedback channel (PSFCH), based on the identification.
However, Sarkis more specifically teaches wherein the transceiver is further configured to transmit, to the second UE, conflict information indicating that the conflict occurs on the first reserved resource via a physical sidelink feedback channel (PSFCH), based on the identification (Figure 1, 2, 4 and 7; Paragraph [0045-0048, 0094 and 0113-0114] The first UE may map the resource collision indication to a sidelink resource that is not associated with feedback regarding a transmission (e.g., a data transmission) with the aggressor reservation or the victim resource. For example, the collision indication signal may be mapped to PSFCH resources not used for sidelink feedback of a PSCCH or a PSSCH involved in the collision. For example, the collision indication signal may be mapped to PSFCH resources used for sidelink feedback of a PSCCH or a PSSCH involved in the collision).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson with the teachings of Sarkis. Sarkis provides a solution which enables improving spectral efficiency, lowering costs, improving services, making use of new-spectrum, and better integrating with other open standards using orthogonal frequency division multiplexing (OFDM) using a cyclic prefix (CP-OFDM). The method allows a user equipment (UE) to transmit or receive the resource collision indication or the other communication based on priority rules in an efficient manner (Sarkis Abstract; Paragraph [0002-0009 and 0089]).

Regarding Claim 33, Ericsson in view of Sarkis disclose the method of Claim 32. Ericsson in view of Sarkis further disclose wherein the conflict occurs on the first reserved resource in response to the first reserved resource being overlapped, in time, with a resource for transmission of the first UE (Ericsson Section 2 and 4 overlap and collisions between UEs; Sarkis Paragraph [0076-0078 and 0081-0091] In some aspects, a collision or conflict may involve a full overlap in frequency between resources (e.g., between two resources). Alternatively, a collision or conflict may involve a partial overlap in frequency between resources. The sidelink resource may be in conflict in a time domain and/or in a frequency domain).

Regarding Claim 36, Ericsson in view of Sarkis disclose the method of Claim 32. Ericsson in view of Sarkis further disclose receiving, from the second UE, the PSSCH of the second UE on a resource re-selected by excluding the first reserved resource based on the conflict information (Ericsson Section 2-5 Excluding resources during sensing based on inter-UE coordination messages received from other UEs; Sarkis Paragraph [0099-0107] Resolving collision).

Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Sarkis as applied to claim 21 and 32 above, and further in view of Lee et al. U.S. Patent Application Publication 2022/0201654, hereinafter Lee.

Regarding Claim 23, Ericsson in view of Sarkis disclose the first UE of Claim 21. Ericsson in view of Sarkis briefly disclose resource reservations and conflicts between multiple UEs ( Ericsson Section 2 and 4; Sarkis Paragraph [0076-0078 and 0081-0091]) but may not explicitly disclose wherein the conflict occurs on the first reserved resource in response to the first reserved resource being overlapped, in time and frequency, with a second reserved resource for a PSSCH of a third UE.
However, Lee more specifically teaches wherein the conflict occurs on the first reserved resource in response to the first reserved resource being overlapped, in time and frequency, with a second reserved resource for a PSSCH of a third UE (Figure 1; Paragraph [0084-0085, 0111-0119 and 0194] A WTRU may sense PSFCH resources in a dedicated PSFCH resource pool. A WTRU (e.g., a WTRU that is not the destination of the PSSCH transmission) may decode the PSSCH scheduling information in the SCI in the PSCCH and may determine the associated PSFCH transmission resource. A WTRU may determine a PSFCH resource in a dedicated PSFCH resource pool based on, for example, a PSSCH/PSCCH resource allocation. A WTRU may determine a PSFCH resource to be reserved for a period between the minimum and maximum (pre-)configured HARQ timing. A WTRU may exclude a PSSCH resource that may result in the same PSFCH resource in the dedicated PSFCH resource pool within the HAQR timing period, for example, to avoid potential collision of PSFCH transmissions. A PSFCH resource reservation in an SCI may be decoded (e.g., via sensing) by other WTRUs (e.g., and may be used to prevent collisions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson in view of Sarkis and Lee with the teachings of Lee. The communication system enables multiple wireless users to access such content through the sharing of system resources. The adjacent frequency allocation and PSFCH power adjustment maintain a WTRU transmission efficiency above a predefined threshold and/or reduce spurious and inter modulation interferences (Lee Abstract; Paragraph [0002-0008 and 0151-0152]).

Regarding Claim 34, Ericsson in view of Sarkis disclose the method of Claim 32. Ericsson in view of Sarkis briefly disclose resource reservations and conflicts between multiple UEs ( Ericsson Section 2 and 4; Sarkis Paragraph [0076-0078 and 0081-0091]) but may not explicitly disclose wherein the conflict occurs on the first reserved resource in response to the first reserved resource being overlapped, in time and frequency, with a second reserved resource for a PSSCH of a third UE.
However, Lee more specifically teaches wherein the conflict occurs on the first reserved resource in response to the first reserved resource being overlapped, in time and frequency, with a second reserved resource for a PSSCH of a third UE (Figure 1; Paragraph [0084-0085, 0111-0119 and 0194] A WTRU may sense PSFCH resources in a dedicated PSFCH resource pool. A WTRU (e.g., a WTRU that is not the destination of the PSSCH transmission) may decode the PSSCH scheduling information in the SCI in the PSCCH and may determine the associated PSFCH transmission resource. A WTRU may determine a PSFCH resource in a dedicated PSFCH resource pool based on, for example, a PSSCH/PSCCH resource allocation. A WTRU may determine a PSFCH resource to be reserved for a period between the minimum and maximum (pre-)configured HARQ timing. A WTRU may exclude a PSSCH resource that may result in the same PSFCH resource in the dedicated PSFCH resource pool within the HAQR timing period, for example, to avoid potential collision of PSFCH transmissions. A PSFCH resource reservation in an SCI may be decoded (e.g., via sensing) by other WTRUs (e.g., and may be used to prevent collisions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson in view of Sarkis and Lee with the teachings of Lee. The communication system enables multiple wireless users to access such content through the sharing of system resources. The adjacent frequency allocation and PSFCH power adjustment maintain a WTRU transmission efficiency above a predefined threshold and/or reduce spurious and inter modulation interferences (Lee Abstract; Paragraph [0002-0008 and 0151-0152]).

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Sarkis and Lee as applied to claim 23 and 34 above, and further in view of Zhang et al. WIPO Publication 2018/174661, hereinafter Zhang.

Regarding Claim 24, Ericsson in view of Sarkis and Lee disclose the first UE of Claim 21. Ericsson in view of Sarkis and Lee disclose collision or reservations between multiple UEs and sensing conflicts using RSRP (Lee Paragraph [0194]) but fail to explicitly disclose wherein a reference signal received power (RSRP) of the third UE is above a RSRP threshold, and wherein the RSRP threshold depends on a first priority value associated with the first reserved resource and a second priority value associated with the second reserved resource.
However, Zhang more specifically teaches wherein a reference signal received power (RSRP) of the third UE is above a RSRP threshold, and wherein the RSRP threshold depends on a first priority value associated with the first reserved resource and a second priority value associated with the second reserved resource (Page 7 Paragraph [41] - Page 8 Paragraph [51], Page 12, 17, 22 The first UE excluding resources patterns whose PSSCH reference signal average receive power is higher than a second specific threshold. The threshold is determined according to the priority of the data transmitted by the PSSCH and the priority of the data to be transmitted by the first UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson in view of Sarkis and Lee with the teachings of Zhang. Zhang provides a solution to effectively improve data transmission reliability under the premise of ensuring the data transmission delay. The base station scheduling data transmission of the UE in Mode 3 on relatively idle resources is facilitated, thus the impact on users in Mode is reduced. The data transmission delay is ensured and the half-duplex impact between different UEs is decreased, so as to improve data successful receiving rate. The method is able to increase the probability that the UE selects the frequency resources of the same sub-frame during resource selection or reselection on multiple carriers, so as to solve the half-duplex restriction and IBE interference in the multi-carrier side-link communication environment, and thus the performance of the V2X system is improved (Zhang Abstract; Page 1-4).

Regarding Claim 35, Ericsson in view of Sarkis and Lee disclose the method of Claim 34. Ericsson in view of Sarkis and Lee disclose collision or reservations between multiple UEs and sensing conflicts using RSRP (Lee Paragraph [0194]) but fail to explicitly disclose wherein a reference signal received power (RSRP) of the third UE is above a RSRP threshold, and wherein the RSRP threshold depends on a first priority value associated with the first reserved resource and a second priority value associated with the second reserved resource.
However, Zhang more specifically teaches wherein a reference signal received power (RSRP) of the third UE is above a RSRP threshold, and wherein the RSRP threshold depends on a first priority value associated with the first reserved resource and a second priority value associated with the second reserved resource (Page 7 Paragraph [41] - Page 8 Paragraph [51], Page 12, 17, 22 The first UE excluding resources patterns whose PSSCH reference signal average receive power is higher than a second specific threshold. The threshold is determined according to the priority of the data transmitted by the PSSCH and the priority of the data to be transmitted by the first UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson in view of Sarkis and Lee with the teachings of Zhang. Zhang provides a solution to effectively improve data transmission reliability under the premise of ensuring the data transmission delay. The base station scheduling data transmission of the UE in Mode 3 on relatively idle resources is facilitated, thus the impact on users in Mode is reduced. The data transmission delay is ensured and the half-duplex impact between different UEs is decreased, so as to improve data successful receiving rate. The method is able to increase the probability that the UE selects the frequency resources of the same sub-frame during resource selection or reselection on multiple carriers, so as to solve the half-duplex restriction and IBE interference in the multi-carrier side-link communication environment, and thus the performance of the V2X system is improved (Zhang Abstract; Page 1-4).

Allowable Subject Matter
Claims 26-29 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414